EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Cancel claims 12-15 without prejudice.

This application is in condition for allowance except for the presence of claims 12-15 directed to inventions non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  Kai et al (PLOS ONE, May 2014, Vol 9, Issue 5, pages 1-9) is considered to be the closest prior art of record.  Kai et al teaches a method of detecting free AIM in a sample (e.g. page 7, upper right side) and teaches that the free AIM can be detected by the use of an antibody which binds the AIM (e.g. page 5, second column).  Kai et al teaches that free AIM is excreted into urine (e.g. page 2).  However, Kai et al does not teach nor fairly suggest diagnosing acute kidney injury or chronic kidney disease comprising detecting free AIM in blood, plasma or serum of a subject as currently recited.  Further, the step of detecting or quantifying free AIM in blood, plasma or serum adds a limitation that is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.